Case 1:20-cv-20543-AMC Document 62 Entered on FLSD Docket 04/15/2021 Page 1 of 25




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA


                            Case No.: 1:20-cv-20543-Cannon


  UNITED STATES EX REL. BRUCE JACOBS,


        Plaintiff,
                     v.

  JP MORGAN CHASE BANK, N.A.,


        Defendant.
  _________________________________________/

      DEFENDANT’S MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
               AND INCORPORATED MEMORANDUM OF LAW
Case 1:20-cv-20543-AMC Document 62 Entered on FLSD Docket 04/15/2021 Page 2 of 25




                                                     TABLE OF CONTENTS

                                                                                                                                          Page

  INTRODUCTION ...........................................................................................................................1
  BACKGROUND .............................................................................................................................3
            I.         Jacobs’ Prior Complaint ...........................................................................................3
            II.        This Court’s Dismissal Order ..................................................................................4
            III.       Public Disclosures Regarding JPMC’s Alleged Fraudulent Conduct......................4
            IV.        Jacobs’ First Amended Complaint ...........................................................................6
                       A.         Allegations Regarding Noncompliance With Fannie and Freddie
                                  Guidelines ....................................................................................................6
                       B.         Allegations Regarding JPMC’s Supposed Fraudulent Conduct ..................8
  ARGUMENT ...................................................................................................................................9
            I.         Jacobs’ FAC Does Not Adequately Allege A FCA Violation ...............................10
                       A.         Standard of Review ....................................................................................10
                       B.         Jacobs Has Not Adequately Alleged, Plausibly or With Particularity,
                                  That JPMC Engaged In Any Fraudulent Conduct .....................................10
                       C.         Jacobs Has Not Alleged With Particularity The Submission Of
                                  A False Claim Or A False Statement .........................................................13
                       D.         Jacobs Has Not Alleged JPMC’s Knowledge............................................14
            II.        The FCA’s Public Disclosure Bar Requires Dismissal Of Jacobs’ FAC...............15
                       A.         The First Two Cooper Factors Are Satisfied .............................................16
                       B.         Jacobs Is Not An “Original Source” Because The FAC Does Not
                                  “Materially Add” To The Publicly Disclosed Allegations ........................16
  CONCLUSION ..............................................................................................................................19




                                                                        i
Case 1:20-cv-20543-AMC Document 62 Entered on FLSD Docket 04/15/2021 Page 3 of 25




                                                    TABLE OF AUTHORITIES

                                                                                                                                         Page(s)

  Ashcroft v. Iqbal, 556 U.S. 662 (2009) ..........................................................................................10

  Cooper v. Blue Cross & Blue Shield of Florida, Inc., 19 F.3d 562 (11th Cir. 1994) ....................16

  Corsello v. Lincare, Inc., 428 F.3d 1008 (11th Cir. 2005) ............................................................13

  Graham County Soil & Water Conservation District v. United States ex rel.
     Wilson, 559 U.S. 280 (2010) ....................................................................................................15

  LLP Mortgage Ltd. v. Cravero, 851 So. 2d 897 (Fla. Dist. Ct. App. 2003) ....................................3

  Mizarro v. Home Depot, Inc., 544 F.3d 1230 ................................................................................13

  Schindler Elevator Corp. v. United States ex rel. Kirk, 563 U.S. 401 (2011) ...............................15

  United States ex rel. Aquino v. University of Miami, 250 F. Supp. 3d 1319
     (S.D. Fla. 2017) ............................................................................................................10, 11, 13

  United States ex rel. Bernier v. InfiLaw Corp., 311 F. Supp. 3d 1288 (M.D. Fla.
     2018) ........................................................................................................................................18

  United States ex rel. Clausen v. Laboratory Corporation of America, Inc., 290
     F.3d 1301 (11th Cir. 2002) ......................................................................................................10

  United States ex rel. Keeler v. Eisai, Inc., 568 F. App’x 783 (11th Cir. 2014) .......................10, 12

  United States ex rel. Gilbert v. Virginia College, LLC, 305 F. Supp. 3d 1315
     (N.D. Ala. 2018) ......................................................................................................................19

  United States ex rel. Lorona v. Infilaw Corp., 2019 WL 3778389 (M.D. Fla. 2019)....................19

  United States ex rel. v. Mortgage Investors Corp., 987 F.3d 1340 (11th Cir. 2021).....................15

  United States ex rel. Osheroff v. Humana, Inc., 776 F.3d 805 (11th Cir. 2015) ...............16, 17, 18

  United States ex rel. Payton v. Pediatric Services of America, Inc.,
     2017 WL 3910434 (S.D. Ga. Sept. 6, 2017) ............................................................................19

  Universal Health Services, Inc. v. United States, 136 S. Ct. 1989 (2016).....................................14

  Urquilla-Diaz v. Kaplan University, 780 F.3d 1039 (11th Cir. 2015)...........................................10

  Watts v. Flordia International University, 495 F.3d 1289 (11th Cir. 2007)..................................10

  Ziemba v. Cascade International, Inc., 256 F.3d 1194 (11th Cir. 2001).......................................13

                                                                          ii
Case 1:20-cv-20543-AMC Document 62 Entered on FLSD Docket 04/15/2021 Page 4 of 25




  STATUTES

  12 U.S.C. § 1821 ..............................................................................................................................3

  31 U.S.C.
     § 3729...................................................................................................................6, 7, 10, 14, 15
     § 3730.................................................................................................................................16, 17

  Fla. Stat.
      § 673.2031..................................................................................................................................3
      § 673.3011..................................................................................................................................3
      § 673.3081................................................................................................................................12
      § 702.015....................................................................................................................................3




                                                                         iii
Case 1:20-cv-20543-AMC Document 62 Entered on FLSD Docket 04/15/2021 Page 5 of 25




         JPMorgan Chase Bank, N.A. respectfully moves this Court to dismiss with prejudice
  Plaintiff-Relator Bruce Jacobs’ First Amended Complaint (“FAC”) pursuant to Federal Rules of
  Civil Procedure 8, 9(b), and 12(b)(6). The FAC should be dismissed because (1) it fails to
  allege, plausibly or with particularity, that JPMC violated the False Claims Act, and (2) it is
  prohibited by the False Claims Act’s public disclosure bar.
                                          INTRODUCTION
         Washington Mutual Bank (“WaMu”) was shut down on September 25, 2008. The
  Federal Deposit Insurance Corporation (“FDIC”) was named the receiver of WaMu, and
  JPMorgan Chase Bank, N.A. (“JPMC”) purchased WaMu’s residential mortgage loans and
  servicing rights from the FDIC. In his prior Complaint, Plaintiff-Relator Bruce Jacobs
  (“Jacobs”) alleged that JPMC engaged in fraudulent conduct with respect to the servicing of
  those WaMu loans. Specifically, that Complaint alleged—with no factual support—that JPMC
  fraudulently endorsed promissory notes on WaMu loans after WaMu ceased to exist, and that
  those loans and the associated foreclosures resulted in JPMC submitting false claims to Fannie
  Mae and Freddie Mac, in violation of the federal False Claims Act (“FCA”). Jacobs attached to
  that Complaint a “representative sample” of claims that JPMC supposedly submitted to Fannie
  and Freddie. This Court dismissed the Complaint because it did not allege with particularity that
  JPMC submitted any allegedly false claims to Fannie or Freddie. With respect to the
  “representative sample” of supposedly false claims, the Court found that they included “no
  further detail about when or how these submissions were made or why each of them qualifies as
  a false claim.” D.E. 49 at 7
         Jacobs’ FAC does not solve for either of these two problems. Admittedly, the FAC
  attempts to address the first issue, as it lists 14 “representative example” loans and purports to
  identify the claims made and payments that JPMC received from Fannie and Freddie as a result
  of servicing those loans. But the information is so nonspecific that it does not come close to
  satisfying the Rule 9(b) particularity requirements. Rather than provide particular information
  about specific claims associated with those 14 loans, Jacobs instead lists the total payments that
  JPMC purportedly received over a multi-year period, apparently on the theory that JPMC’s entire
  servicing of the loan is fraudulent. That is not an allegation with particularity.
         More fundamentally, however, the FAC fails because it does not address the second
  deficiency identified by this Court—namely, it does not allege how these claims were false.
Case 1:20-cv-20543-AMC Document 62 Entered on FLSD Docket 04/15/2021 Page 6 of 25




  There are no allegations regarding how the promissory notes for these 14 loans were fraudulently
  endorsed, no allegations regarding how JPMC’s servicing of these 14 loans violated any Fannie
  or Freddie guidelines, and no allegations regarding anything fraudulent or otherwise improper
  about the foreclosure proceedings associated with these 14 loans. The absence of such
  allegations is not surprising, because the FAC does not allege that Jacobs litigated any of these
  14 foreclosure proceedings or that had he had any personal involvement with them. In fact, the
  only allegations about any of these 14 loans is that the promissory notes bear the signature of a
  former WaMu official.
          This, then, is the entire premise of Jacobs’ FAC: that literally every WaMu loan with an
  endorsement of a WaMu official is beset by fraud—that is, that JPMC endorsed the promissory
  note for every single WaMu loan, that the foreclosures associated with each of those loans was
  invalid, and that any claim for payment to Fannie and Freddie associated with a WaMu loan is,
  categorically, a false claim. This is a preposterous claim—one that the FAC does not allege,
  plausibly or with particularity. The FAC therefore should be dismissed, pursuant to Rule 8 and
  Rule 9(b), for failure to state a claim.
          The FAC should be dismissed for another reason as well: the FCA’s public disclosure bar
  requires it. Under the public disclosure bar, a complaint must be dismissed if the allegations
  have already been publicly disclosed, unless the relator is an “original source.” To qualify as an
  original source, a relator must contribute information that materially adds to that which has
  already been disclosed. Eleventh Circuit case law is clear that a relator’s allegations do not
  materially add when prior disclosures are sufficient to raise an inference of the same fraudulent
  conduct. And, here, those public disclosures are more than sufficient to do so—in fact, this
  Court has already taken judicial notice of two news media articles that allege that JPMC
  endorsed WaMu promissory notes after WaMu ceased to exist, that JPMC improperly relied on
  those promissory notes in foreclosure proceedings, and that JPMC’s lawyers assisted with this
  fraudulent scheme. These allegations—which are disclosed in even more detail in an additional
  news media article of which the Court should also take judicial notice—are the same as those
  that Jacobs makes in his FAC. Therefore, because Jacobs does not materially add to the public
  disclosures and thus does not qualify as an original source, the FCA’s public disclosure bar
  provides another ground for dismissal.




                                                   2
Case 1:20-cv-20543-AMC Document 62 Entered on FLSD Docket 04/15/2021 Page 7 of 25




                                           BACKGROUND
  I.     Jacobs’ Prior Complaint
         On February 5, 2020, Bruce Jacobs, a mortgage foreclosure attorney in South Florida,
  filed a qui tam Complaint against JPMC, alleging that JPMC violated the FCA with respect to
  certain WaMu loans, which it had purchased from the FDIC after WaMu had failed and the
  FDIC acquired WaMu’s assets. D.E. 1. On August 14, 2020, the government declined to
  intervene, D.E. 17, and a few days later the Complaint was unsealed and served on JPMC, D.E.
  18. JPMC filed a motion to dismiss the Complaint on November 9, 2020. D.E. 30.
         As JPMC highlighted in its motion to dismiss, multiple public sources—and dozens of
  homeowners in foreclosure proceedings—have alleged that JPMC engaged in fraudulent conduct
  with respect to WaMu loans. See D.E. 30 at 3-6. More specifically, those sources have alleged
  that JPMC improperly endorsed WaMu promissory notes after WaMu failed in September 2008,
  primarily using the endorsement stamp of former WaMu official Cynthia Riley, and then
  presented those promissory notes to courts in judicial foreclosure proceedings. 1 Id.
         Jacobs’ prior Complaint alleged the same conduct. He claimed that through litigating
  five cases involving WaMu loans he allegedly learned that, because JPMC could not identify the
  specific date that WaMu endorsed its promissory notes, this absence of evidence meant that
  JPMC must have fraudulently endorsed those notes after WAMU ceased to exist. D.E. 8 ¶¶ 64-
  77. Jacobs further alleged that JPMC’s reliance on these promissory notes in foreclosure
  proceedings rendered the foreclosure titles unmarketable and that JPMC’s claims to Fannie and
  Freddie associated with such loans were thus false claims, in violation of the FCA. Id. ¶¶ 16, 29-


         1
           The public allegations, like the allegations in Jacobs’ FAC (and prior Complaint), are
  nonsensical, because there is no reason why JPMC, which acquired the WaMu loans from the
  FDIC, would need to apply WaMu endorsement stamps to these promissory notes. First, under
  Florida law, a foreclosing party is “entitled to enforce [the note]” as a non-holder, Fla. Stat.
  § 673.3011(92), if it files with its complaint a certification that includes “copies of the note.” Id.
  § 702.015(4). This means that JPMC could foreclose on the loans without an endorsed note.
  Second, if in fact the FDIC had sold or assigned notes to JPMC that were not properly endorsed,
  JPMC would have a statutory right to compel the FDIC to endorse the notes. Id. § 673.2031(3).
  Third, the FDIC, as receiver of WAMU, acquired all “rights, titles, powers, and privileges” of
  WAMU. 12 U.S.C. § 1821(d)(2)(A)(i). The FDIC therefore could enforce the notes without
  relying on any endorsement—and when the FDIC assigned the notes to JPMC, JPMC acquired
  those same rights. LLP Mortg. Ltd. v. Cravero, 851 So. 2d 897, 898 (Fla. Dist. Ct. 2003) (citing
  the “rather universally followed proposition that an assignee stands in the shoes of the assignor
  and has all the rights enjoyed by the assignor”).


                                                    3
Case 1:20-cv-20543-AMC Document 62 Entered on FLSD Docket 04/15/2021 Page 8 of 25




  30. Jacobs attached to his Complaint a “representative sample” of 40 loans that he alleged
  served as the basis of a false claim to Fannie and Freddie. Id. at Ex. A. Jacobs did not allege
  that he litigated the foreclosure cases associated with any of these 40 loans, nor did he allege any
  further information about them to suggest fraud or any improper conduct.
  II.    This Court’s Dismissal Order
         On February 24, 2021, this Court dismissed Jacobs’ prior Complaint for failure to state a
  claim. The Court held that “[n]one of the allegations or appendices cited by Plaintiffs include
  nearly enough facts as to time, place, and substance to alert Defendants to the precise misconduct
  with which they are charged.” D.E. 49 at 6. The Court held that Jacobs’ Complaint did not
  allege the submission of any false claims with particularity—“there is no particular detail about
  what records or requests [the Complaint] is referencing, when they were submitted, and for what
  amount,” id.—nor did it allege with particularity how such claims might be false. Id. at 7. As
  for Jacobs’ argument that he could rely on a “representative sample” of claims to allege a FCA
  violation, the Court noted, “[T]his argument misconstrues the problem with Plaintiff’s
  Complaint. The Complaint’s deficiency is not that it does not include enough loans in its
  ‘representative sample’ at Appendix A. The issue is that the chart of loans at Appendix A itself
  fails to include any particularized facts as to the submission of allegedly false claims.” Id.
         Because the Court dismissed the Complaint for failure to state a claim, it did not address
  “the parties’ arguments on FCA public disclosure grounds,” but it “advised [Jacobs] that any
  allegations relevant to his purported status as an original source must reasonably identify what
  knowledge he has that is ‘independent and materially adds’ to the arguably previously disclosed
  allegations or transactions.” Id. at 8.
  III.   Public Disclosures Regarding JPMC’s Alleged Fraudulent Conduct
         As to those previously disclosed allegations, the Court took judicial notice of two articles
  on publicly available websites. D.E. 48. One article, from January 2014, entitled “Shenanigans
  Abound—WAMU’S Endorsement of the Notes,” discloses the allegations that “[l]egal questions
  abound as the stamped blank endorsements on the WAMU … notes produced by JPMorgan
  Chase in countless foreclosure cases could not have been made nor authorized by [Cynthia]
  Riley,” and that such notes are “a possible act of fraud on the Court in foreclosure lawsuits
  across America.” D.E. 30-1 at 3-6. The second article, from June 2015, “JPMorgan Chase Quits
  5 ½ Year Foreclosure Case,” discloses the allegation that in a foreclosure case JPMC produced a



                                                    4
Case 1:20-cv-20543-AMC Document 62 Entered on FLSD Docket 04/15/2021 Page 9 of 25




  promissory note with no endorsement in 2009, then produced a promissory note with Cynthia
  Riley’s signature in 2012, meaning that JPMC must have fraudulently endorsed the note at some
  point between 2009 and 2012—a time period after WaMu was closed and thus JPMC was in
  possession of the note. Id. at 10-14.
         Both articles, of which the Court has already taken judicial notice, disclose the same
  allegations that Jacobs made in his Complaint (and that he now makes in his FAC). And as
  JPMC pointed out in its prior Motion to Dismiss, these articles are but two examples of near-
  identical (but unfounded) publicly disclosed allegations. Mortgagors have made these
  allegations in foreclosure proceedings for years, see D.E. 30 at 5-6, and news media have
  disclosed them in detail. In fact, one publicly available article from January 2020, “JPMorgan
  Chase Alert! Can JPM-Chase Validate Your Mortgage?” —for which JPMC requests judicial
  notice in connection with this motion2—provides even more information regarding JPMC’s
  supposed fraud. The article describes how JPMC and its lawyers have allegedly engaged in a
  scheme to foreclose despite the problems with WaMu loans: “JPMorgan Chase acquired
  Washington Mutual’s mortgage assets in 2008. Little did they know that a decade later they
  would still be fighting costly foreclosure battles over them … Chase and their lawyers know
  most of these mortgages are unenforceable and are garbage. They have their lawyers file the
  foreclosure anyway.” Cosgrove Decl., Ex. 3 at 1-2. The article further details the allegation that
  JPMC fraudulently endorsed WaMu promissory notes using signature stamps of Cynthia Riley:
         MFI-Miami discovered JPMorgan Chase was hiding a dirty secret. They
         were stamping these Washington Mutual notes with the Cynthia Riley
         endorsement stamp between 2012 and 2014. Several MFI-Miami clients
         had their 2009 or 2010 Washington Mutual foreclosure cases with no
         endorsement stamp suddenly withdrawn. Only to have them refiled in 2013
         or 2014 with endorsed notes by Cynthia Riley. JPMorgan Chase got really
         sloppy. JPMorgan Chase began compulsively stamping almost every
         promissory note with Riley’s endorsement stamp. MFI-Miami has a file
         cabinet filled with foreclosure files containing Riley’s stamp that weren’t
         consummated until months or years after she left Washington Mutual.
  Id. at 5. And the article alleges that JPMC did the same with endorsement stamps bearing the
  signature of other former WAMU officials, including Jess Almanza:


         2
          This article appears on the website MFI Miami—Mortgage Fraud Investigation. This is
  the same website that includes the article “JPMorgan Chase Quits 5 ½ Year Foreclosure Case,”
  of which this Court has already taken judicial notice. See D.E. 48.


                                                  5
Case 1:20-cv-20543-AMC Document 62 Entered on FLSD Docket 04/15/2021 Page 10 of 25




          JPMorgan Chase’s compulsive use of Cynthia Riley’s endorsement stamp
          was beginning to affect the bank’s bottom line in 2015. So what should
          they do? JPM-Chase executives went into the basement storage room.
          They searched through old Washington Mutual boxes and randomly dusted
          off the endorsement stamp of another former Washington Mutual VP. This
          time, they picked former Vice President Jess Almanza … Almanza never
          went to work for JPM-Chase like Cynthia Riley. It appears Almanza’s
          endorsement stamp was used without his consent.
   Id.
   IV.    Jacobs’ First Amended Complaint
          On March 20, 2021, Jacobs filed his corrected FAC. D.E. 57 (“FAC”). The FAC’s
   allegations regarding JPMC’s supposedly fraudulent conduct are largely the same as in Jacobs’
   prior Complaint (and the same as in these public disclosures)—namely, he alleges that JPMC
   fraudulently endorsed WaMu promissory notes using the signature stamps of Cynthia Riley and
   others, that JPMC did so after WaMu ceased to exist, that JPMC relied on those notes in
   foreclosures proceedings, and that JPMC and its counsel engaged in a scheme to deceive courts
   regarding when those promissory notes were endorsed. FAC ¶ ¶ 98-103. The FAC further
   alleges that JPMC’s fraudulent conduct meant that JPMC did not comply with Fannie and
   Freddie servicer requirements. Id. As a result of this noncompliance, the FAC contends,
   JPMC’s claims for payment to Fannie and Freddie constituted a false claim on the government,
   and JPMC’s statements that are material to those claims are false statements. Id. ¶ ¶ 55, 64, 69.
   The FAC asserts that JPMC is liable under an express and implied false certification theory,
   pursuant to 31 U.S.C. § 3729(a)(1)(A)-(B). Further, the FAC alleges that because JPMC
   violated Fannie and Freddie guidelines, JPMC was required to repurchase noncompliant loans,
   FAC ¶ ¶ 25, 37, and that JPMC’s false statements allowed JPMC to avoid this repurchasing
   obligation, thus making it liable under a reverse false claim theory, pursuant to 31 U.S.C. §
   3729(a)(1)(G). FAC ¶ ¶ 213-232.
          A.      Allegations Regarding Noncompliance With Fannie and Freddie Guidelines
          The FAC spends 37 paragraphs outlining the servicing requirements on Fannie and
   Freddie loans. Id. ¶¶ 9-45. It then alleges that JPMC’s conduct violated these requirements, but
   it is not clear which of the specific requirements JPMC supposedly violated or what specific
   alleged conduct violated which specific requirement. Rather, the FAC summarily asserts that
   JPMC “knowingly and willfully failed to disclose its noncompliance with Fannie and Freddie
   guidelines and its breach of its servicing agreement,” id. ¶ 65, and that “[t]hese undisclosed facts


                                                    6
Case 1:20-cv-20543-AMC Document 62 Entered on FLSD Docket 04/15/2021 Page 11 of 25




   constituted material breaches of JPMC’s selling and servicing contracts as well as GSE
   guidelines,” id. ¶ 66. Therefore, the FAC claims, “JPMC filed annual certifications that
   contained several materially, false certifications,” id. ¶ 67, and these “annual certifications were
   false and fraudulent because JPMC was not in compliance with Fannie and Freddie guidelines
   and because JPMC was in breach of its servicing agreement,” id ¶ 68.
           The FAC does not point to or attach any specific certifications that JPMC submitted to
   Fannie or Freddie. Nor does it identify any particular claim that JPMC submitted, any particular
   representation that JPMC made, or any particular payment that JPMC received. Instead, Jacobs’
   theory appears to be that JPMC’s entire servicing history of every WaMu loan was not in
   compliance with Fannie and Freddie guidelines, and therefore every dollar that JPMC received
   that was associated with any of those loans was, by definition, fraudulently obtained. This
   theory is made clear by Exhibits 2 and 3, which the FAC contends are a “representative
   sampling” of 14 claims “submitted by JPMC to Fannie and Freddie in connection with servicing
   default loans and securing foreclosure judgments throughout the United States.” Id. ¶ 54. These
   exhibits do not identify any specific claims submitted and do not identify any specific
   representations made as part of a claim. See id. Exs. 2-3. Instead, they allege an aggregate
   dollar amount, covering a multi-year period—in many cases a six-year period—that allegedly
   captures the total amount that Fannie and Freddie paid JPMC to service and foreclose on the
   loans. Id. Moreover, the FAC asserts that “[t]he payments were for a variety of reasons,
   including payments for servicing fees, foreclosure costs, property preservation costs, asset
   recovery costs, expenses, and miscellaneous expenses,” id. ¶ 54—in short, the FAC alleges that
   every payment that JPMC received over the entire servicing history was fraudulent.
          Other than the alleged aggregate payment associated with each of these loans, the only
   other information about these 14 loans appears in Exhibit 1, which is the same exhibit that
   Jacobs attached to his prior Complaint. Compare id. Ex. 1, with D.E. 8-1. That exhibit consists
   of 40 alleged loans (from which the set of 14 representative samples in Exhibits 2 and 3 was
   apparently selected), and identifies basic information about those loans, including the name and
   location of the borrower and various dates in the life of the loan (loan note date, date of sale, date
   of deed, and foreclosure judgment date). FAC Ex. 1. It also includes the name of the WaMu
   official whose signature stamp allegedly appears on the loan’s promissory note. Id. Other than
   the allegation that the signature stamp of these individuals appears on the promissory note for the



                                                     7
Case 1:20-cv-20543-AMC Document 62 Entered on FLSD Docket 04/15/2021 Page 12 of 25




   loans in Exhibit 1, the FAC contains no other allegations about those loans—there are no
   allegations regarding how or why Jacobs contends that these 40 notes were endorsed by JPMC
   instead of WaMu, there are no allegations regarding anything improper with respect to JPMC’s
   servicing of these 40 loans, and there are no allegations regarding the foreclosures associated
   with them. Instead, the entire basis on which Jacobs alleges that these loans were false is
   because they include an endorsement stamp bearing the signature of a WaMu official: “JPMC
   knew that every note with a stamp by Cynthia Riley, Jess Almanza, Brenda F. Brendle, Michele
   Mullholand, and Robin E. Tange was fraudulently affixed after WaMu no longer existed and
   after Cynthia Riley, Jess Almanza, Brenda F. Brendle, Michele Mulholland, and Robin E. Tange
   were no longer employed.” Id. ¶ 73; see also id. ¶ 65(e).
          The FAC offers no allegations suggesting that the notes for the 40 loans in Exhibit 1 were
   endorsed after WaMu ceased to exist on September 25, 2008. To the contrary, each of the 40
   loans was, according to Exhibit 1, originated prior to that date, and thus each note was available
   to WaMu for endorsement prior to that date. The FAC alleges nothing about the date on which
   any of the 40 notes were endorsed, much less alleges with particularity that the endorsements
   occurred after September 25, 2008. The lack of allegations regarding the endorsement date of
   these 40 loans is unsurprising, as the FAC does not allege that Jacobs had any involvement with
   any of them.
          B.      Allegations Regarding JPMC’s Supposed Fraudulent Conduct
          As multiple JPMC and former WaMu officials testified in multiple foreclosure
   proceedings, WaMu’s practice, prior to being shut down in September 2008, was for one
   department, headed by Barbara Hindman, to receive and image a loan’s original, unendorsed
   promissory note, and then pass that unendorsed note on to another department, the Secondary
   Delivery Department, headed by Cynthia Riley, which would endorse it. FAC ¶¶ 127, 132-133.
   The FAC contends that Jacobs, through litigating five foreclosure cases in Florida, discovered
   that this testimony was false, as he allegedly “came into possession of original evidence that
   there was no endorsing of notes at all in the Secondary Delivery Department,” id. ¶ 130,
   (meaning, apparently, that WaMu, “a savings bank holding company [that was] the largest in the
   U.S.A.,” id. ¶ 46, never endorsed any of its promissory notes).
          Jacobs bases this (outlandish) allegation on the fact that in two of the cases that he
   litigated—the John Riley case and the Queen Mohammed case—JPMC allegedly could not


                                                    8
Case 1:20-cv-20543-AMC Document 62 Entered on FLSD Docket 04/15/2021 Page 13 of 25




   produce definitive evidence showing the particular date (from years earlier) that WaMu (a
   different entity) had endorsed the promissory note. Id. ¶¶ 118, 138. Jacobs allegedly
   “discovered that JPMC refused to provide evidence because it had orchestrated a scheme with its
   outside counsel to perpetuate a fraud, that WaMu had a practice to image and endorse original
   notes using rubber-stamps within days of origination.” Id. ¶ 120. As “evidence” of this
   fraudulent scheme, Jacobs points primarily to the deposition testimony of Barbara Hindman.
   According to Jacobs, Ms. Hindman, who headed the WaMu department that imaged the notes,
   not the department that endorsed notes, testified that she did not personally witness any WaMu
   employees apply endorsements stamps to notes. Id. ¶¶ 128-129. Jacobs alleges that this
   therefore means that WaMu did not endorse any notes, and that the deposition testimony of
   Cynthia Riley, who did head the department that endorsed notes, must be false. Id. ¶ 102(e).
   Moreover, according to Jacobs, because Ms. Hindman never personally witnessed a WaMu
   official apply an endorsement stamp, then JPMC’s reliance on Ms. Hindman’s assertions
   regarding WaMu’s general endorsement practices are unfounded and are further evidence of a
   fraudulent scheme to cover up the fact that WaMu never endorsed any promissory notes. Id. ¶¶
   133, 149, 159-165, 168-169.
                                             ARGUMENT
          Jacobs’ FAC should be dismissed with prejudice for two independent reasons.
          First, the FAC does not state a claim for a violation of the FCA. It does not allege,
   plausibly or with particularity, that JPMC submitted any false claim or made any false statement
   that was material to a claim. This is because it does not adequately allege how any claim that
   JPMC allegedly made to Fannie or Freddie could be false, the submission of such a false claim
   or a specific false statement in support thereof, or JPMC’s knowledge that such claims and
   statements were false. These pleading failures require dismissal.
          Second, regardless of the adequacy of Jacobs’ allegations, his FAC must be dismissed
   pursuant to the FCA’s public disclosure bar. Public sources have long disclosed the same
   supposedly fraudulent conduct that Jacobs alleges in his FAC. This Court has already taken
   judicial notice of two of those sources, and in connection with this motion JPMC requests
   judicial notice of a third source. Because the FAC does not “materially add” any new
   information to the public allegation of fraud, Jacobs does not qualify as an “original source,” and
   his FAC must therefore be dismissed.



                                                    9
Case 1:20-cv-20543-AMC Document 62 Entered on FLSD Docket 04/15/2021 Page 14 of 25




           This Court has already warned Jacobs that the FAC would be his final opportunity to
   amend; the dismissal should be with prejudice.
   I.      Jacobs’ FAC Does Not Adequately Allege A FCA Violation
           A.      Standard of Review
           To survive a motion to dismiss, a plaintiff’s allegations “must contain sufficient factual
   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.
   Iqbal, 556 U.S. 662, 678 (2009); see also Watts v. Florida Int’l Univ., 495 F.3d 1289, 1295 (11th
   Cir. 2007) (“[T]he factual allegations must be enough to raise a right to relief above the
   speculative level”). A claim is facially plausible if the facts alleged permit the court reasonably
   to infer that a defendant’s conduct was unlawful, but factual allegations that are “‘merely
   consistent with’ a defendant’s liability” are not facially plausible. Iqbal, 556 U.S. at 678.
   Moreover, “conclusory allegations, unwarranted factual deductions or legal conclusions
   masquerading as facts will not prevent dismissal.” United States ex rel. Keeler v. Eisai, Inc., 568
   F. App’x 783, 792-93 (11th Cir. 2014) (per curiam).
           In addition, a complaint alleging a violation of the FCA must meet the heightened
   pleading standards of Federal Rule of Civil Procedure 9(b). Urquilla-Diaz v. Kaplan Uni., 780
   F.3d 1039, 1051 (11th Cir. 2015). “[T]he Eleventh Circuit has recognized that while the
   requirements of Rule 9(b) may, in practice, make it difficult for a qui tam plaintiff to bring an
   action, they are necessary to prevent speculative suits against innocent actors for fraud.” See
   United States ex rel. Aquino v. University of Miami, 250 F. Supp. 3d 1319, 1327 (S.D. Fla. 2017)
   (quotation marks omitted). A plaintiff must meet the particularity pleading requirement of Rule
   9(b) with respect to each element of a FCA claim. See United States ex rel. Clausen v.
   Laboratory Corp. of Am. Inc., 290 F.3d 1301, 1313 (11th Cir. 2002).
           B.      Jacobs Has Not Adequately Alleged, Plausibly or With Particularity, That
                   JPMC Engaged In Any Fraudulent Conduct
           Jacobs alleges that JPMC’s fraudulent conduct resulted in JPMC presenting false claims
   to Fannie and Freddie, in violation of 31 U.S.C. § 3729(a)(1)(A), making false statements that
   were material to those false claims, in violation of § 3729(a)(1)(B), and making false statements
   material to an obligation to pay the government, in violation of § 3729(a)(1)(G). FAC ¶ ¶ 213-
   232. Each of these claims requires that Jacobs allege with particularity the underlying conduct




                                                      10
Case 1:20-cv-20543-AMC Document 62 Entered on FLSD Docket 04/15/2021 Page 15 of 25




   that renders any claims or statements false. See Aquino, 250 F. Supp. 3d at 1327 (“Underlying
   schemes and other wrongful activities … must be pled with particularity pursuant to Rule 9(b).”).
          Jacobs not only fails to allege JPMC’s alleged wrongful conduct with the requisite
   particularity, but he also fails to allege any facts that support the central premise of his FAC—
   namely, that JPMC fraudulently endorsed literally every WaMu loan. Or, to put it differently, he
   alleges that WaMu never endorsed any of its own promissory notes. This is the central
   allegation of the FAC: “JPMC knew that every note with a stamp by Cynthia Riley [or other
   WaMu officials] was fraudulently affixed after WaMu no longer existed and after Cynthia Riley
   [and other WaMu officials] were no longer employed.” FAC ¶ 73 (emphasis added); see also id.
   ¶ 65(e). And, indeed, there is no other basis on which Jacobs can allege that the 14
   “representative example” loans are fraudulent. The only information the FAC provides about
   those specific 14 loans is in Exhibit 1—but there is no information in Exhibit 1 to suggest any
   wrongdoing or anything out of the ordinary. As this Court has already stated with respect to that
   exhibit,3 “[T]he only information contained in [this exhibit] is a listing of loans allegedly
   submitted to Fannie and Freddie Mac, but there is no further detail about … why each of them
   qualifies as a false claim.” D.E. 49 at 7.
          Therefore, Jacobs’ allegation that any of these 14 claims is false necessarily depends on
   every promissory note for WaMu loans being fraudulently endorsed by JPMC. Jacobs’
   allegations do not remotely suggest this conclusion. 4 He alleges that through litigating five
   foreclosure cases (that did not involve any of the 40 listed loans), he discovered that JPMC could
   not produce evidence establishing the particular endorsement date for two WaMu notes (from the
   Riley case and the Mohammed case), and, further, that Barbara Hindman, the former WaMu


          3
              Appendix A in Jacobs’ prior Complaint is identical to Exhibit 1 in the FAC.

          4
             There is no factual basis for this allegation—the primary allegation of the FAC. In fact,
   publicly available information disproves it. As an example, one of the loans listed in Exhibit 1
   of the FAC relates to borrower Martha Farfan. The public docket for the foreclosure case
   involving Ms. Farfan shows that an original copy of the promissory note, which included the
   signature of WaMu official Cynthia Riley, was filed on September 15, 2008. See Cosgrove
   Decl., Ex. 1 at 21, Ex. 2 at 4. This is ten days prior to the date that WaMu shut down, and prior
   to the time that JPMC acquired WaMu’s residential mortgage loans. This publicly available
   information—for which JPMC requests judicial notice—indisputably proves that WaMu, not
   JPMC, endorsed Ms. Farfan’s promissory note.


                                                    11
Case 1:20-cv-20543-AMC Document 62 Entered on FLSD Docket 04/15/2021 Page 16 of 25




   employee who was in charge of the department that imaged notes, never personally witnessed
   WaMu officials endorsing notes. FAC ¶ ¶ 105-139.
          These allegations do not suggest that JPMC endorsed any WaMu promissory notes. And
   they certainly do not suggest—plausibly, or with particularity, or at all—that JPMC endorsed
   every WaMu promissory note. The fact that JPMC cannot pinpoint the precise date that WaMu
   endorsed the Riley and Mohammed notes does not give rise to an inference that JPMC endorsed
   those notes. See Keeler 568 F. App’x at 792-793 (“unwarranted factual deductions …
   masquerading as facts will not prevent dismissal.”). Nor, under Florida foreclosure law, is JPMC
   required to prove such a thing. Endorsements are presumed authentic and authorized absent
   evidence to the contrary, meaning that, to prove its standing to foreclose, JPMC is not required to
   “produce … competent evidence”—and it is certainly not required to prove the particular date
   that a note was endorsed. See Fla. Stat. § 673.3081. In any event, Jacobs’ allegations about two
   particular notes of course says nothing about the hundreds of thousands of other WaMu
   promissory notes, many of which may in fact have definitive evidence that they were endorsed
   by WaMu.5
          Nor does Ms. Hindman’s testimony suggest that WaMu never endorsed any of its
   promissory notes. According to Jacobs’ allegations, Ms. Hindman testified that WaMu’s
   practice was for the Secondary Delivery Department to endorse notes, FAC ¶ 127, but she never
   personally witnessed anyone at WaMu endorse promissory notes, id. ¶ 128. That makes sense,
   since Ms. Hindman worked in the department that imaged the notes, not the department that
   endorsed the notes. Id. ¶ 127. Yet, as a result of her testimony, Jacobs somehow contends that
   WaMu never endorsed any promissory notes, that JPMC instead endorsed every WaMu
   promissory note, that every individual who testified to the contrary—including Cynthia Riley,
   who led the department at WaMu that endorsed notes—was lying, and that JPMC and its
   counsel, which “constitute a criminal enterprise,” id. ¶ 181, orchestrated a scheme that
   successfully defrauded borrowers, judges, and the federal government for years. Id. ¶ 175. To
   state the obvious, this conclusion is not plausible based on the facts alleged. Accordingly, Jacobs
   does not allege the requisite falsity necessary for a false claim, and the FAC must therefore be
   dismissed.


          5
            And, indeed, as discussed supra note 4, there is publicly available, definitive evidence
   proving that one of the representative sample loans in Exhibit 1 was in fact endorsed by WaMu.


                                                   12
Case 1:20-cv-20543-AMC Document 62 Entered on FLSD Docket 04/15/2021 Page 17 of 25




          C.      Jacobs Has Not Alleged With Particularity The Submission Of A False Claim
                  Or A False Statement
          Jacobs’ FAC should also be dismissed because he does not allege with particularity the
   submission of a false claim, any false statement that is material to a claim, or any false statement
   that is material to an obligation to pay the government. See Aquino, 250 F. Supp. at 1327
   (whether a relator has adequately pled the presentment of a false claim or making of a false
   statement “are different questions than whether the [underlying fraudulent] scheme has been
   sufficiently pled.”). To allege the submission of a false claim with particularity, Jacobs must
   “allege the who, what, where, when, and how of fraudulent submissions to the government.”
   Corsello v. Lincare, Inc., 428 F.3d 1008, 1014 (11th Cir. 2005) (per curiam) (quotations
   omitted). The same is true with respect to a false statement. See Mizarro v. Home Depot, Inc.,
   544 F.3d 1230, 1237 (11th Cir. 2008) (“[U]nder Rule 9(b) [a plaintiff must] plead the who, what,
   when, where, and how of the allegedly false statements.”). Moreover, Jacobs must allege: “(1)
   precisely what statements were made in what documents[,] … (2) the time and place of each
   such statement and the person responsible for making (or, in the case of omissions, not making)
   same, and (3) the content of such statements and the manner in which they misled the plaintiff.”
   Ziemba v. Cascade Int’l, Inc., 256 F.3d 1194, 1202 (11th Cir. 2001) (quotation marks omitted).
          The FAC does not come close to meeting these pleading standards. It fails to allege any
   particular false claim or any particular false statement. Instead, it lists a host of requirements for
   servicing loans owned by Fannie and Freddie, summarily alleges that JPMC’s servicing conduct
   violated those requirements, and then asserts that for 14 example loans every payment that JPMC
   received as a result of servicing those loans was fraudulently obtained. FAC ¶¶ 9-55. In
   Exhibits 2 and 3, Jacobs purports to identify the payments that JPMC received from Fannie and
   Freddie as a result of servicing those 14 loans, and he alleges that these exhibits “identify the
   actual false claims with specificity, demonstrating when each false claim was submitted, how the
   false claim originated, and the purpose for each false claim submitted for payment.” Id. ¶ 55.
   But this is simply not accurate. For instance, as to “when each false claim was submitted,”
   Exhibits 2 and 3 do not even attempt to answer this question; to the contrary, they include the
   entire date range that JPMC serviced the loans, and provide the purported total amount of
   payments that JPMC received during that entire period. As an example, for borrower Piconcelli,
   Exhibit 3 states that from July 2009 to July 2015—a six-year period of time—JPMC received



                                                     13
Case 1:20-cv-20543-AMC Document 62 Entered on FLSD Docket 04/15/2021 Page 18 of 25




   “$8,153.3592”6 for servicing the loan. There is no information regarding (1) the specific claims
   that JPMC submitted during that six-year period, (2) how much each of those claims was for, (3)
   what each of those claims was for, (4) the payment JPMC received as a result of each of those
   claims, (5) any statements JPMC made that were material to those claims, or (6) any statements
   that JPMC made that were material to reducing an obligation owed to Fannie and Freddie. To
   the contrary, Jacobs simply contends that JPMC’s entire service history is fraudulent, and that
   therefore every payment that JPMC received from Fannie and Freddie was fraudulently obtained.
   This is the opposite of an allegation with particularity and is another ground for dismissal.
          D.      Jacobs Has Not Alleged JPMC’s Knowledge
          Each of Jacobs’ claims under the FCA requires that he allege that JPMC acted
   knowingly—that is, that JPMC submitted claims for payment to Fannie and Freddie knowing
   that such claims were false, that JPMC knowingly made statements that were material to Fannie
   and Freddie’s payment decision, and that JPMC knowingly made statements that were material
   to reducing an obligation to pay Fannie or Freddie. See, e.g., 31 U.S.C. § 3729(b)(1). The
   FCA’s scienter requirement is rigorous. Universal Health Servs., Inc. v. United States, 136 S.
   Ct. 1989, 2001-2002 (2016).
          As discussed above, the FAC includes no allegations regarding any fraudulent conduct
   related to the 14 representative loans for which JPMC allegedly made claims for payment to
   Fannie and Freddie, meaning that there are no allegations that JPMC had knowledge that any of
   these 14 loans was beset by fraud. Thus, as is true for Jacobs’ claim that JPMC engaged in
   fraudulent conduct, his claim that JPMC had knowledge of such conduct necessarily depends on
   JPMC having knowledge that its entire servicing history of every WaMu loan was fraudulent. In
   other words, to survive this motion to dismiss, Jacobs must allege, plausibly and with
   particularity, that for the past 13 years (2008 to present) JPMC has knowingly engaged in
   “criminal misconduct” with respect to “millions of notes” that “resulted in payments to JPMC of
   untold millions of dollars,” and did so “with the intent to defraud borrowers, state foreclosure
   courts, bankruptcy courts, federal regulators, Fannie Mae, Freddie Mac, and the U.S. Department
   of Justice in foreclosures throughout Florida and across the nation.” FAC ¶ 175. And it


          6
            It appears that Jacobs used some formula to determine the purported amount and failed
   to correct that formula to account for actual figures, because “$8,153.3592” is not an actual
   payment amount.


                                                    14
Case 1:20-cv-20543-AMC Document 62 Entered on FLSD Docket 04/15/2021 Page 19 of 25




   knowingly conducted this entire enterprise without the federal government, federal regulators,
   Fannie, Freddie, judges across the country, or any law enforcement personnel finding out about
   it. The alleged facts—that JPMC could not identify the specific date that WaMu endorsed
   certain notes, that Barbara Hindman (who oversaw the imaging department) testified that she
   never personally witnessed WaMu endorsing notes, and that JPMC witnesses relied on Ms.
   Hindman for their understanding of WaMu’s general endorsement practices—do not plausibly
   suggest this outcome. The FCA should be dismissed.
   II.    The FCA’s Public Disclosure Bar Requires Dismissal Of Jacobs’ FAC
          In FCA cases, the United States, as the alleged harmed party, is the plaintiff. However,
   the FCA includes a qui tam, or private plaintiff, provision. 31 U.S.C. § 3730(b)(1). Its purpose
   is to encourage private whistleblowers to shine a light on fraud against the federal government,
   and, in return, share in any “bounty” recovered by the government. Over the years, Congress has
   amended the FCA multiple times in order “to strike a balance” between, on the one hand,
   “encouraging private persons to root out fraud,” and, on the other hand, “stifling parasitic
   lawsuits” that could just as easily have been brought by the government. Graham Cty. Soil &
   Water Conservation Dist. v. United States ex rel. Wilson, 559 U.S. 280, 295 (2010).
          The FCA’s public disclosure bar, which was first added in 1986, is Congress’ attempt to
   strike this balance. “The reason for the public disclosure bar is fairly obvious. Without it,
   opportunistic relators—with nothing new to contribute—could exploit the FCA’s qui tam
   provisions for their personal benefit.” United States ex rel. v. Mortgage Inv’rs. Corp., 987 F.3d
   1340, 1353 (11th Cir. 2021). As the Supreme Court has explained, the “public disclosure bar
   provides ‘a broad sweep.’” Schindler Elevator Corp. v. United States ex rel. Kirk, 563 U.S. 401,
   408 (2011). The current version, enacted in 2010, requires courts to dismiss an action “if
   substantially the same allegations or transactions as alleged in the action or claim were publicly
   disclosed,” unless the qui tam relator is an “original source” of the information. 31 U.S.C. §
   3730(e)(4)(A).
          In the Eleventh Circuit, the public disclosure bar analysis proceeds in three parts, under
   what is known as the Cooper test. See, e.g., United States ex rel. Osheroff v. Humana Inc., 776
   F.3d 805, 812 (11th Cir. 2015); see also Cooper v. Blue Cross & Blue Shield of Fla., Inc., 19
   F.3d 562, 565 n.4 (11th Cir. 1994) (per curiam). Specifically, the Court asks (1) whether the
   allegations in the complaint have been publicly disclosed; (2) if so, whether the allegations in the



                                                    15
Case 1:20-cv-20543-AMC Document 62 Entered on FLSD Docket 04/15/2021 Page 20 of 25




   complaint are substantially the same as the allegations or transactions in the public disclosure;
   and, (3) if so, whether the plaintiff is an “original source” of the information. Osheroff, 776 F.3d
   at 812.
             A.     The First Two Cooper Factors Are Satisfied
             The first Cooper factor considers whether the allegations in the complaint have been
   publicly disclosed. The disclosure can appear in any of the FCA’s enumerated sources. 31
   U.S.C. § 3730(e)(4)(A). One such source is “news media,” id., and, in the Eleventh Circuit (and
   other circuits), “publicly available websites … qualify as news media for purposes of the public
   disclosure provision.” Osheroff, 776 F.3d at 813. This Court has already taken judicial notice of
   two news media articles—“Shenanigans Abound—WAMU’s Endorsement Of The Notes,” and
   “JPMorgan Chase Quits 5 ½ Year Foreclosure Case,” D.E. 48—that disclose the same
   allegations of fraud as in Jacobs’ FAC. Moreover, in connection with this motion, JPMC
   requests that the Court take judicial notice of a third news media article, “JPMorgan Chase Alert!
   Can JPM-Chase Validate Your Mortgage?”, which appears on the same publicly available
   website as one of the articles that the Court has already judicially noticed. As discussed above,
   this additional article provides even more details regarding JPMC’s allegedly fraudulent conduct.
   See supra 5-6.
             As to the second Cooper factor—whether the allegations in the complaint are
   substantially the same as the allegations in the public disclosures—this is “a quick trigger to get
   to the more exacting original source inquiry.” Osheroff, 776 F.3d at 814 (quoting Cooper, 19
   F.3d at 568 n.10). Here this “quick trigger” is extraordinarily simple, because there is no
   reasonable dispute that the allegations in the FAC are substantially the same as the allegations in
   these three public disclosures: that JPMC endorsed promissory notes on WaMu loans with
   signature stamps of WaMu officials who no longer worked at WaMu, that JPMC presented those
   notes in foreclosure proceedings, and that JPMC and its counsel did so knowing that the
   endorsements were improper.
             B.     Jacobs Is Not An “Original Source” Because The FAC Does Not “Materially
                    Add” To The Publicly Disclosed Allegations
             If substantially similar allegations have been publicly disclosed, the final Cooper factor
   considers whether the relator is an “original source.” If not, then the case must be dismissed.
   The FCA identifies two requirements for an original source: first, the relator’s knowledge must



                                                      16
Case 1:20-cv-20543-AMC Document 62 Entered on FLSD Docket 04/15/2021 Page 21 of 25




   be “independent of” the public allegations; second, that knowledge must “materially add[]” to
   those public allegations. 31 U.S.C. § 3730(e)(4)(B). Jacobs does not qualify as an original
   source because he does not satisfy this second requirement—the FAC’s allegations do not
   “materially add” to the allegations that have already been publicly disclosed.
             Osheroff, a leading Eleventh Circuit case on the public disclosure bar, is directly on
   point. There, publicly available sources disclosed that medical clinics were offering Medicaid
   patients meals, transportation, holiday parties, and spa services. 776 F. 3d at 813-814. The
   relator—who, like Jacobs, was not a company insider—interviewed employees and patients of
   the medical clinic, and through doing so learned new information about the services provided. In
   his qui tam complaint, the relator alleged that the clinics were defrauding the government, and he
   provided more details regarding the services offered by the clinics—the types of food, the
   destination of the free transportation, the frequency of the spa services, and the price of substitute
   services or goods. Id. at 807-808. The Eleventh Circuit, however, held that the relator was not
   an “original source,” stating that even though the relator’s complaint “includes some details that
   are not present in the public disclosures,” thus “making it somewhat more plain that the clinics’
   programs could violate” the law, such information did not materially add to the publicly
   disclosed information. Id. at 815. This was because the public disclosures “were already
   sufficient to give rise to an inference that the clinics” were engaging in fraud. Id. (emphasis
   added).
             That is precisely the case here. In fact, the three public news articles at issue provide far
   more detail regarding JPMC’s supposed fraudulent conduct than any of the public disclosures in
   Osheroff. In Osheroff, the public disclosures did not even allege any wrongdoing. Here, by
   contrast, the public disclosures detail the following allegations:
            WaMu notes were fraudulently endorsed by JPMC long after WaMu ceased to exist.
             More specifically, JPMC was allegedly “stamping these Washington Mutual notes with
             the Cynthia Riley endorsement stamp between 2012 and 2014,” and there is allegedly “a
             file cabinet filled with foreclosure files containing Riley’s stamp that weren’t
             consummated until months or years after she left Washington Mutual.” Cosgrove Decl.,
             Ex. 3 at 5.
            JPMC and its counsel allegedly would present unstamped promissory notes in foreclosure
             proceedings and would then withdraw those cases and refile them with a note bearing a


                                                       17
Case 1:20-cv-20543-AMC Document 62 Entered on FLSD Docket 04/15/2021 Page 22 of 25




          signature stamp of Cynthia Riley. Id. In one case, in particular, JPMC produced a
          promissory note with no endorsement in 2009, and then three years later, in 2012,
          produced a promissory note with Cynthia Riley’s signature in 2012. This stamped
          endorsement allegedly occurred after Riley no longer worked at WaMu. D.E. 30-1 at 10-
          14.
         Riley is not the only former WaMu official whose signature stamp JPMC allegedly used
          to fraudulently endorse notes. JPMC also allegedly endorsed using the signature stamp
          of former WaMu official Jess Almanza. Cosgrove Decl., Ex. 3 at 5.
         The use of these fraudulently endorsed promissory notes was “a possible act of fraud on
          the Court in foreclosure lawsuits across America” that rendered the foreclosures invalid.
          D.E. 30-1 at 6. JPMC’s outside counsel was part of this scheme: “[JPMC] and their
          lawyers know most of these mortgages are unenforceable.” Cosgrove Decl., Ex. 3 at 2.
   These detailed allegations of JPMC’s supposedly fraudulent conduct—which, to be clear, are
   entirely unfounded—are more than “sufficient to give rise to an inference” of fraud. See
   Osheroff, 776 F. at 815.
          Moreover, there is near complete overlap between these allegations and the information
   that Jacobs allegedly “acquired first-hand,” which he claims makes him an original source. See
   FAC ¶ 102. At most, the FAC provides additional details regarding JPMC’s alleged fraud (and
   even that is arguable). But the law is abundantly clear that when public disclosures are already
   sufficient to give rise to an inference of fraud, “background information and details … making it
   somewhat more plain” that fraudulent conduct occurred does not materially add to those public
   disclosures. Osheroff, 776 F.3d at 815; see also United States ex rel. Bernier v. InfiLaw Corp.,
   311 F. Supp. 3d 1288, 1297 (M.D. Fla. 2018) (relator’s allegations did not materially add when
   public disclosures were “already sufficient to give rise to an inference that Defendants were
   defrauding the Government”) (quotation marks omitted); United States ex rel. Gilbert v. Virginia
   Coll., LLC, 305 F. Supp. 3d 1315, 1325-1326 (N.D. Ala. 2018) (when a prior disclosure
   contained allegations concerning the defendant college’s alleged grade inflation and falsification
   of reports, the relator’s allegations did not “materially add” even though they concerned a
   “different time period and at a different campus”); United States ex rel. Payton v. Pediatric
   Servs. of Am., Inc., 2017 WL 3910434 at *8 (S.D. Ga. Sept. 6, 2017) (“Finally, the information
   Relator provides is not material. Generally, an amended complaint is not material where the


                                                   18
Case 1:20-cv-20543-AMC Document 62 Entered on FLSD Docket 04/15/2021 Page 23 of 25




   previous public disclosures already revealed ‘the essential elements comprising the fraudulent
   transaction … so as to raise a reasonable inference of fraud.’”). Therefore, because the FAC
   does not materially add to the publicly disclosed information, Jacobs does not qualify as an
   original source, and the FAC must be dismissed.7
                                           CONCLUSION
          For the reasons discussed above, Jacobs’ FAC should be dismissed with prejudice.




          7
             Jacobs also contends that he is an original source because he “discovered” that JPMC
   services loans sold to Fannie and Freddie and that JPMC received payments as a result of
   servicing such loans. FAC ¶¶ 171-174, 193. This allegation is nonsensical. It is obvious,
   public information that JPMC services loans on behalf of Fannie and Freddie. And, in any event,
   a relator does not “materially add” to the public disclosures by merely alleging that the conduct
   at issue serves as the basis for a FCA claim. See United States ex rel. Lorona v. Infilaw Corp.,
   2019 WL 3778389 (M.D. Fla. 2019) (“Relator’s allegations do no more than repackage what was
   already known about the [defendants’] practices into the framework of the FCA, [and] this is
   insufficient to satisfy the materiality standard.”).


                                                   19
Case 1:20-cv-20543-AMC Document 62 Entered on FLSD Docket 04/15/2021 Page 24 of 25




                                       Request for Hearing
          Defendant JPMC respectfully requests that this Court hold oral argument on this motion
   to dismiss. The FAC purports to allege that JPMC defrauded the United States government with
   respect to every single WaMu loan. This is a serious allegation, and JPMC would appreciate the
   opportunity to further explain why the FAC must be dismissed.
Case 1:20-cv-20543-AMC Document 62 Entered on FLSD Docket 04/15/2021 Page 25 of 25




    Date: April 15, 2021                    Respectfully submitted,

                                             Scott B. Cosgrove____
                                             Florida Bar No. 161365
                                             Andrew B. Boese
                                             Florida Bar No. 824771
                                             Benjamin Weinberg
                                             Florida Bar No. 615519
                                             LEÓN COSGROVE, LLP
                                             255 Alhambra Circle, 8th Floor
                                             Miami, FL 33134
                                             Telephone: 305-740-1975
                                             Facsimile: 305-437-8158
                                             Email: scosgrove@leoncosgrove.com
                                             Email: anoonan@leoncosgrove.com

                                             Matthew T. Martens (pro hac vice)
                                             WILMER CUTLER PICKERING
                                             HALE & DORR LLP
                                             1875 Pennsylvania Avenue, NW
                                             Washington, DC 20006
                                             Telephone: 202-663-6921
                                             Facsimile: 202-663-6000
                                             Email: Matthew.Martens@wilmerhale.com

                                             Alan E. Schoenfeld (pro hac vice)
                                             WILMER CUTLER PICKERING
                                             HALE & DORR LLP
                                             250 Greenwich Street
                                             New York, NY 10007
                                             Telephone: 212-937-7294
                                             Facsimile: 212-230-8888
                                             Email: Alan.Schoenfeld@wilmerhale.com


                                             Attorneys for Defendant
